Citation Nr: 1226307	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  08-36 819A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The Veteran served on active duty from April 1967 to May 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for an increased rating for PTSD.  

The Veteran was scheduled to testify at a video conference hearing before a Veterans Law Judge in May 2011.  He failed to report for it.  Accordingly, the Board considers his request for a Board hearing to be withdrawn.  See  20.700 (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In this case, the most recent VA psychiatric examination was conducted in January 2006.  There is some indication in the record the Veteran's symptoms have increased in severity.  In this regard, the Board finds that clinical findings noted in subsequently dated VA outpatient treatment records, including in March 2010, show that the Veteran reported that he had difficulty with long-term memory, that he had difficulty concentrating, and that he angered easily.  It was reported he had separated from his spouse.  He indicated his social support network was lousy.  He endorsed occasional homicidal ideation which lingered sometimes.  He related some physical altercations with his wife, most recently three months earlier.  On mental status evaluation, there was some long-term memory impairment.  He had little eye contact, his head was hung low and his body was hunched over.  There was some psychomotor retardation.  He denied current suicidal or homicidal ideation.  The Veteran described having difficulty finding words and difficulty with comprehension.  He stated that during the previous month, he had experienced intrusive thoughts.  He also noted irritability, insomnia, diminished concentration, hypervigilance and exaggerated startle response.  He said he felt down for most of the day.  The examiner commented the Veteran exhibited a full range of PTSD symptoms.  The assessment depicted a distressed individual who lacked some of the necessary resources to develop and maintain alternate coping strategies.  His limited insight into PTSD contributed to his difficulties.  

The United States Court of Veterans Appeals has held that where the veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. at 632.  In view of the foregoing, the Board finds that additional examination of the Veteran would be useful in adjudicating the appeal.

In addition, the Board notes that since the most recent supplemental statement of the case, issued in April 2009, additional evidence has been received.  These records reflect treatment for PTSD.  There is no indication in the claims folder that the RO has considered this evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers, VA and non-VA, from whom he has received treatment for PTSD since 2010.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all treatment records referred to by the Veteran, not already of record.

2.  Schedule a VA psychiatric examination to determine the nature and severity of the Veteran's PTSD.  The examination report should include a detailed account of all pathology found to be present.  If there are psychiatric disorders other than PTSD, the examiner should reconcile the diagnoses and should specify which symptoms are associated with each of the disorder(s).  If certain symptomatology cannot be dissociated from one disorder or another, it should be specified.  The examiner should describe how the symptoms of PTSD affect the appellant's social and industrial capacity, and whether the condition is permanent in nature.  The report of the examination should include a complete rationale for all opinions expressed.  All necessary special studies or tests are to be accomplished.  The examiner should assign a GAF score and a definition of the numerical code assigned in order to comply with the requirements of Thurber v. Brown, 5 Vet. App. 119 (1993).  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.

3.  Following completion of the above, the RO should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


